Title: To George Washington from Edmund Randolph, 11 September 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia Sepr 11. 1794.
               
               I do myself the honor of inclosing to you the opinion of the secretary of the treasury, upon the request of Mr Jaudenes for a military guard.  I wait your pleasure; and take the liberty of mentioning, that it will be convenient to know your decision, in time for the mail of this morning.
               The executive magistrates of Europe would in all probability, (since it would cost so little,) feel no great difficulty in ordering their troops forth for any purpose, which should be agreeable to them at the moment. But the President of the U.S. would encounter these animadversions. 1. The suspension of the movement of the troops to their ultimate destination for the present object would not appear to be founded upon satisfactory grounds; since we have no evidence of the cause of apprehension, except the declaration of the commissioner, who proceeds upon the alarms instilled into him by others, without letting the government into the nature and authenticity of the proof. 2. It will establish a precedent for employing regular troops for other
                  
                  purposes, than those for which they were raised. 3. It will be interpreted, as if an attempt was countenanced by the President, to throw the odium of assassination upon the French nation, by a step of such eclat, and notoriety. I have the honor sir to be with the highest respect yr mo. ob. serv.
               
                  Edm: Randolph.
               
            